DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to applicant’s communication filed 8 March 2021, in response to the Office Action mailed 10 November 2020.  The applicant’s remarks and any amendments to the claims or specification have been considered, with the results that follow.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 March 2021 has been entered.


Information Disclosure Statement
As required by M.P.E.P. 609(c), the applicant's submission of the Information Disclosure Statement, dated 19 February 2021, is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.  As required by M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term "higher" in claim 14 is a relative term which renders the claim indefinite.  The term "higher" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hlavac (US 2004/0189702), in view of Yuta (US 2009/0222390), and further in view of Tsou (US 2018/0189667).

As per claim 1, Hlavac teaches an information processing apparatus comprising: a first artificial intelligence configured to output a first result by processing input information [users may customize an artificial intelligence for each interactive character to operate on user and environment inputs (abstract; paras. 0006, 0099-0108, 0135-140; etc.)]; and a second artificial intelligence that is different from the first artificial intelligence, and that is configured to output a second result by processing the input information [users may customize an artificial intelligence for each interactive character to operate on user and environment inputs (abstract; paras. 0006, 0099-0108, 0135-140; etc.)], wherein content of a process to be performed next is determined [users may customize an artificial intelligence for each interactive character to operate on user and environment inputs (abstract; paras. 0006, 0099-0108, 0135-140; etc.) to move them in a virtual world (abstract; paras. 0006-9, 0262-263; etc.)]; and wherein the first artificial intelligence and the second artificial intelligence are at least one of: different in method; and different in terms of parameters related to learning [users may customize an artificial intelligence for each interactive character to operate on user and environment inputs (abstract; paras. 0006, 0099-0108, 0135-140; etc.) including different types of graphs, networks, different network topologies, etc. (paras. 0241, 0308, etc.)]. 
While Hlavac teaches using customizable AI models (see above) it does not explicitly teach determining content of a process to be performed next determined using results obtained by comparing the first result with the second result, wherein the content of the process to be performed next is determined by using results obtained by repeatedly comparing first results output by the first artificial intelligence and second results output by the second artificial intelligence until one of the following occurs: the first results match the second results; or the first results do not match the second results and a predetermined period of time has elapsed; or the first results do not match the second results and a predetermined number of iterations of the repeatedly comparing has been exceeded, and wherein the content of the process to be performed next is determined by, in response to the first results not matching the second results and either the predetermined period of time elapsing or the predetermined number of iterations of the repeatedly comparing being exceeded, then assigning the second result a higher priority over the first result.
Yuta determining content of a process to be performed next determined based on results obtained by comparing the first result with the second result [at least two classification/prediction models are generated, specializing in different categories, and the results of each classification are compared, where when the output matches items are placed into a corresponding class, while non-matching results are considered “gray class” samples (paras. 0017-25, 0126-129; figs. 6, 13, 18; etc.)] and wherein the first artificial intelligence and the second artificial intelligence [the two models may be trained with different methods or may be different types of models (paras. 0112-122, etc.)], wherein the content of the process to be performed next is determined by using results obtained by repeatedly comparing first results output by the first artificial intelligence and second results output by the second artificial intelligence until one of the following occurs: the first results match the second results; or the first results do not match the second results and a predetermined period of time has elapsed; or the first results do not match the second results and a predetermined number of iterations of the repeatedly comparing has been exceeded [at least two classification/prediction models are generated, and the results of each classification are compared, where when the output matches items are placed into a corresponding class, while non-matching results are considered “gray class” samples, the models re-generated/trained and outputs compared again until either there are less than a predetermined number of remaining disagreements between the models or a predetermined amount of time or number of iterations has passed (paras. 0017-25, 0126-129; figs. 6, 13, 18; etc.)].
Hlavac and Yuta are analogous art, as they are within the same field of endeavor, namely machine learning models.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to compare model outputs and iterate 
Yuta provides motivation as [by repeatedly performing predictions/classification and comparing outputs then using the non-matching samples, accuracy of the prediction/classification can be improved to 100%, or close, on very large datasets (paras. 0014-16, 0026-28, 0073, etc.)].
While Hlavac/Yuta teaches that a limit/threshold may be set on the number of comparison iterations (see above) it does not explicitly teach what happens if the limit is reached without a match between the models, and thus wherein the content of the process to be performed next is determined by, in response to the first results not matching the second results and either the predetermined period of time elapsing or the predetermined number of iterations of the repeatedly comparing being exceeded, then assigning the second result a higher priority over the first result.
Tsou teaches wherein the content of the process to be performed next is determined by, in response to the first results not matching the second results and either the predetermined period of time elapsing or the predetermined number of iterations of the repeatedly comparing being exceeded, then assigning the second result a higher priority over the first result [in an ensemble of prediction models weighted voting may be used to prioritize models by usefulness and entropy (paras. 0048-51, 0080-81, etc.); for prioritizing a model when the set amount of iterations/time are reached without match in Hlavac/Yuta, above].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to prioritize some models in the ensemble, as taught 
Tsou provides motivation as [selecting weighting for each model based on entropy/usefulness allows the most useful models to be kept in the ensemble and improves the overall accuracy (paras. 0048-51, 0080-81, etc.)].

As per claim 2, Hlavac/Yuta/Tsou teaches wherein the first artificial intelligence is associated with a first character that is movable in a virtual space, and the second artificial intelligence is associated with a second character that is movable in the virtual space [users may customize an artificial intelligence for each interactive character to operate on user and environment inputs (Hlavac: abstract; paras. 0006, 0099-0108, 0135-140; etc.) to move them in a virtual world (Hlavac: abstract; paras. 0006-9, 0262-263; etc.)].

As per claim 3, Hlavac/Yuta/Tsou teaches wherein the first character and the second character are displayed on a display screen of a terminal apparatus if communication is made with the terminal apparatus [users may customize an artificial intelligence for each interactive character to operate on user and environment inputs (Hlavac: abstract; paras. 0006, 0099-0108, 0135-140; etc.) to move them in a virtual world (Hlavac: abstract; paras. 0006-9, 0262-263; etc.)].

As per claim 4, Hlavac/Yuta/Tsou teaches wherein the second character moves together with the first character if the first character moves in the virtual space [the characters’ are controlled through an AI and saved together (Hlavac: paras. 0234, 0395, etc.) at least two classification/prediction models are generated, specializing in different categories, and the results of each classification are compared, where when the output matches items are placed into a corresponding class (Yuta: paras. 0017-25, 0126-129; figs. 6, 13, 18; etc.)].

As per claim 5, Hlavac/Yuta/Tsou teaches wherein the first artificial intelligence and the second artificial intelligence move to another information processing apparatus that is connected to the information processing apparatus via a communication link [the models in the ensemble may be moved to different machines/devices across a network (Tsou: paras. 0048-51, 0080-81, etc.)].
Tsou provides motivation as [moving models between devices allows for new/better models to be utilized locally when connected (Tsou: paras. 0048-51, 0080-81, etc.)].

As per claim 6, Hlavac/Yuta/Tsou teaches wherein the first artificial intelligence and the second artificial intelligence are moved in response to a movement operation that is performed on a display screen of a terminal apparatus to one of or both of the first character associated with the first artificial intelligence and the second character associated with the second artificial intelligence [users may customize an artificial intelligence for each interactive character to operate on user and environment inputs (Hlavac: abstract; paras. 0006, 0099-0108, 0135-140; etc.) which characters may be displayed to users on different media display devices (Hlavac: paras. 0005, 0269, 0276-278, etc.); where the models in the ensemble may be moved to different machines/devices across a network (Tsou: paras. 0048-51, 0080-81, etc.)].

As per claim 7, Hlavac/Yuta/Tsou teaches wherein the second result has priority over the first result if the first result is different from the second result [at least two classification/prediction models are generated, and the results of each classification are compared, where when the output matches items are placed into a corresponding class, while non-matching results are considered “gray class” samples, the models re-generated/trained and outputs compared again until either there are less than a predetermined number of remaining disagreements between the models or a predetermined amount of time or number of iterations has passed (Yuta: paras. 0017-25, 0126-129; figs. 6, 13, 18; etc.) where weighted voting may be used to prioritize models by usefulness and entropy (Tsou: paras. 0048-51, 0080-81, etc.)].

As per claim 8, Hlavac/Yuta/Tsou teaches wherein the content of the process to be performed next is determined, using results obtained by comparing part of the first result with part of the second result [at least two classification/prediction models are generated, and the results of each classification are compared, where when the output matches items are placed into a corresponding class, while non-matching results are considered “gray class” samples, the models re-generated/trained and outputs compared again until either there are less than a predetermined number of remaining disagreements between the models or a predetermined amount of time or number of iterations has passed (Yuta: paras. 0017-25, 0126-129; figs. 6, 13, 18; etc.) where weighted voting may be used to prioritize models by usefulness and entropy (Tsou: paras. 0048-51, 0080-81, etc.)].

As per claim 9, Hlavac/Yuta/Tsou teaches wherein the first artificial intelligence and the second artificial intelligence are different in method [users may customize an artificial intelligence for each interactive character to operate on user and environment inputs (Hlavac: abstract; paras. 0006, 0099-0108, 0135-140; etc.) where the two models may be trained with different methods or may be different types of models (Yuta: paras. 0112-122, etc.)].

As per claim 10, Hlavac/Yuta/Tsou teaches wherein the first artificial intelligence and the second artificial intelligence are identical in method but different in terms of parameters related to learning [users may customize an artificial intelligence for each interactive character to operate on user and environment inputs (thus utilizing different parameters) (Hlavac: abstract; paras. 0006, 0099-0108, 0135-140; etc.) where the two models may be trained with different methods or may be different types of models (Yuta: paras. 0112-122, etc.)].

As per claim 11, Hlavac/Yuta/Tsou teaches an information processing system comprising: a first information processing apparatus including a first artificial intelligence configured to output a first result by processing input information [users may customize an artificial intelligence for each interactive character to operate on user and environment inputs (Hlavac: abstract; paras. 0006, 0099-0108, 0135-140; etc.)]; and a second information processing apparatus including a second artificial intelligence that is different from the first artificial intelligence wherein the second information processing apparatus is configured to output a second result by processing the input information [users may customize an artificial intelligence for each interactive character to operate on user and environment inputs (Hlavac: abstract; paras. 0006, 0099-0108, 0135-140; etc.)], wherein content of a process to be performed next is determined [users may customize an artificial intelligence for each interactive character to operate on user and environment inputs (Hlavac: abstract; paras. 0006, 0099-0108, 0135-140; etc.) to move them in a virtual world (Hlavac: abstract; paras. 0006-9, 0262-263; etc.)], using results obtained by comparing the first result with the second result [at least two classification/prediction models are generated, specializing in different categories, and the results of each classification are compared, where when the output matches items are placed into a corresponding class, while non-matching results are considered “gray class” samples (Yuta: paras. 0017-25, 0126-129; figs. 6, 13, 18; etc.)], and wherein the first artificial intelligence and the second artificial intelligence are at least one of: different in method; and different in terms related to learning [users may customize an artificial intelligence for each interactive character to operate on user and environment inputs (Hlavac: abstract; paras. 0006, 0099-0108, 0135-140; etc.) including different types of graphs, networks, different network topologies, etc. (Hlavac: paras. 0241, 0308, etc.) the two models may be trained with different methods or may be different types of models (Yuta: paras. 0112-122, etc.)], wherein the determining the content of the process to be performed next comprises using results obtained by repeatedly comparing first results output by the first artificial intelligence and second results output by the second artificial intelligence until one of the following occurs: the first results match the second results; or the first results do not match the second results and a predetermined period of time has elapsed; or the first results do not match the second results and a predetermined number of iterations of the repeatedly comparing has been exceeded [at least two classification/prediction models are generated, and the results of each classification are compared, where when the output matches items are placed into a corresponding class, while non-matching results are considered “gray class” samples, the models re-generated/trained and outputs compared again until either there are less than a predetermined number of remaining disagreements between the models or a predetermined amount of time or number of iterations has passed (Yuta: paras. 0017-25, 0126-129; figs. 6, 13, 18; etc.)], and wherein the determining the content of the process to be performed next comprises, in response to the first results not matching the second results and either the predetermined period of time elapsing or the predetermined number of iterations of the repeatedly comparing being exceeded, then assigning the second result a higher priority over the first result [at least two classification/prediction models are generated, and the results of each classification are compared, where when the output matches items are placed into a corresponding class, while non-matching results are considered “gray class” samples, the models re-generated/trained and outputs compared again until either there are less than a predetermined number of remaining disagreements between the models or a predetermined amount of time or number of iterations has passed (Yuta: paras. 0017-25, 0126-129; figs. 6, 13, 18; etc.) where weighted voting may be used to prioritize models by usefulness and entropy (Tsou: paras. 0048-51, 0080-81, etc.)].
Examiner’s Note: the reasoning and motivation for the combination are provided above, in the rejection of claim 1.

As per claim 12, Hlavac/Yuta/Tsou teaches a non-transitory computer readable medium storing a program that, if executed, causes a computer to execute a process for processing information [users may customize an artificial intelligence for each interactive character to operate on user and environment inputs (Hlavac: abstract; paras. 0006, 0099-0108, 0135-140; etc.)], the process comprising: inputting, by at least one processor, a first process result that a first artificial intelligence has obtained by processing input information [users may customize an artificial intelligence for each interactive character to operate on user and environment inputs (Hlavac: abstract; paras. 0006, 0099-0108, 0135-140; etc.)]; inputting, by the at least one processor, a second process result that a second artificial intelligence, different from the first artificial intelligence, has obtained by processing the input information [users may customize an artificial intelligence for each interactive character to operate on user and environment inputs (Hlavac: abstract; paras. 0006, 0099-0108, 0135-140; etc.) to move them in a virtual world (Hlavac: abstract; paras. 0006-9, 0262-263; etc.)]; and determining, by the at least one processor, [at least two classification/prediction models are generated, specializing in different categories, and the results of each classification are compared, where when the output matches items are placed into a corresponding class, while non-matching results are considered “gray class” samples (Yuta: paras. 0017-25, 0126-129; figs. 6, 13, 18; etc.)], wherein the first artificial intelligence and the second artificial intelligence are at least one of: different in method; and different in terms of parameters related to learning [users may customize an artificial intelligence for each interactive character to operate on user and environment inputs (Hlavac: abstract; paras. 0006, 0099-0108, 0135-140; etc.) including different types of graphs, networks, different network topologies, etc. (Hlavac: paras. 0241, 0308, etc.) where the two models may be trained with different methods or may be different types of models (Yuta: paras. 0112-122, etc.)] wherein the determining the content of the process to be performed next comprises using results obtained by repeatedly comparing first results output by the first artificial intelligence and second results output by the second artificial intelligence until one of the following occurs: the first results match the second results; or the first results do not match the second results and a predetermined period of time has elapsed; or the first results do not match the second results and a predetermined number of iterations of the repeatedly comparing has been exceeded [at least two classification/prediction models are generated, and the results of each classification are compared, where when the output matches items are placed into a corresponding class, while non-matching results are considered “gray class” samples, the models re-generated/trained and outputs compared again until either there are less than a predetermined number of remaining disagreements between the models or a predetermined amount of time or number of iterations has passed (Yuta: paras. 0017-25, 0126-129; figs. 6, 13, 18; etc.)], and wherein the determining the content of the process to be performed next comprises, in response to the first results not matching the second results and either the predetermined period of time elapsing or the predetermined number of iterations of the repeatedly comparing being exceeded, then assigning the second result a higher priority over the first result [at least two classification/prediction models are generated, and the results of each classification are compared, where when the output matches items are placed into a corresponding class, while non-matching results are considered “gray class” samples, the models re-generated/trained and outputs compared again until either there are less than a predetermined number of remaining disagreements between the models or a predetermined amount of time or number of iterations has passed (Yuta: paras. 0017-25, 0126-129; figs. 6, 13, 18; etc.) where weighted voting may be used to prioritize models by usefulness and entropy (Tsou: paras. 0048-51, 0080-81, etc.)]..
Examiner’s Note: the reasoning and motivation for the combination are provided above, in the rejection of claim 1.

As per claim 13, see the rejection of claim 1, above, wherein Hlavac/Yuta/Tsou teaches at least one processor configured to implement the method [a computer system including processing and memory (Hlavac: paras. 0390-391; Tsou: para. 0018, 0054; etc.)].


Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hlavac (US 2004/0189702), in view of Yuta (US 2009/0222390), and further in view of Rosa (US 2012/0030120).

As per claim 14, Hlavac teaches an information processing apparatus comprising: at least one processor configured to implement a first artificial intelligence configured to output a first result by processing input information [users may customize an artificial intelligence for each interactive character to operate on user and environment inputs (abstract; paras. 0006, 0099-0108, 0135-140; etc.)], and control transmitting the information to a server configured to implement a second artificial intelligence that is different from the first artificial intelligence, and that is configured to output a second result by processing the transmitted encrypted higher confidentiality information [users may customize an artificial intelligence for each interactive character to operate on user and environment inputs (abstract; paras. 0006, 0099-0108, 0135-140; etc.) where the models may be on an external server (paras. 0215-216, etc.)], wherein content of a process to be performed next is determined [users may customize an artificial intelligence for each interactive character to operate on user and environment inputs (abstract; paras. 0006, 0099-0108, 0135-140; etc.) to move them in a virtual world (abstract; paras. 0006-9, 0262-263; etc.)], wherein the first artificial intelligence and the second artificial intelligence are at least one of: different in method; and different in terms of parameters related to learning [users may customize an artificial intelligence for each interactive character to operate on user and environment inputs (abstract; paras. 0006, 0099-0108, 0135-140; etc.) including different types of graphs, networks, different network topologies, etc. (paras. 0241, 0308, etc.)], and wherein the at least one processor is located in an apparatus that is separate from the server [users may customize an artificial intelligence for each interactive character to operate on user and environment inputs (abstract; paras. 0006, 0099-0108, 0135-140; etc.) where the models may be on an external (i.e., separate) server (paras. 0215-216, etc.)].
While Hlavac teaches using customizable AI models (see above) as well as using secret codes to authorize users (see, e.g., Hlavac: para. 0216) it does not explicitly teach wherein the at least one processor is configured to, in response to the input information comprising higher confidentiality information, then control encrypting the input information such that persons are not identified, wherein the at least one processor is configured to control receiving the second result from the server, wherein content of a process to be performed next is determined using results obtained by comparing the first result with the second result.
Yuta teaches wherein the at least one processor is configured to control receiving the second result from the server, wherein content of a process to be performed next is determined using results obtained by comparing the first result with the second result [at least two classification/prediction models are generated, specializing in different categories, and the results of each classification are compared, where when the output matches items are placed into a corresponding class, while non-matching results are considered “gray class” samples (paras. 0017-25, 0126-129; figs. 6, 13, 18; etc.); receiving results from a model on an external server in Hlavac, above], wherein the first artificial intelligence and the second artificial intelligence are at least one of: different in method; and different in terms of parameters related to learning [the two models may be trained with different methods or may be different types of models (paras. 0112-122, etc.)].
Hlavac and Yuta are analogous art, as they are within the same field of endeavor, namely machine learning models.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to compare model outputs and iterate predictions/classifications, as taught by Yuta, for the artificial intelligence models used to determine the characters behavior/actions in the system taught by Hlavac.
Yuta provides motivation as [by repeatedly performing predictions/classification and comparing outputs then using the non-matching samples, accuracy of the prediction/classification can be improved to 100%, or close, on very large datasets (paras. 0014-16, 0026-28, 0073, etc.)].
While Hlavac/Yuta teaches using secret codes to authorize users (see, e.g., Hlavac: para. 0216) it does not explicitly teach wherein the at least one processor is configured to, in response to the input information comprising higher confidentiality 
Rosa teaches wherein the at least one processor is configured to, in response to the input information comprising higher confidentiality information, then control encrypting the input information such that persons are not identified [certain data may be identified either by a model or by the user as high confidentiality and be encrypted (paras. 0010-11, 0027-35, etc.)].
Hlavac/Yuta and Rosa are analogous art, as they are within the same field of endeavor, namely identifying users utilizing distributed systems including machine learning.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to encrypt confidential user data, as taught by Rosa, for the user information used by the models and/or when accessing the models in the system of Hlavac/Yuta.
Rosa provides motivation as [different degrees of confidentiality may be assigned by a user/business to information to which selected security requirements must be applied to protect the business/user’s information (abstract; paras. 0010-30, etc.)].


Response to Arguments
Applicant’s remarks are drawn to the amendments made to the claims, which have been addressed above, including the newly cited references.


Conclusion
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. 707.07(i): claims 1-14 are rejected.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nagendran (US 2016/0046023) – discloses a system utilizing master/slave components and characters with a combination of user inputs and artificial intelligence.
Minor (US 2015/0161662) – discloses utilizing multiple machine learning models and comparing the outputs.
Bilenko (US 2014/0344193) and Xiang (US 2015/0154353) – both disclose systems including repeatedly comparing outputs of predictive models for a certain amount of iterations/time.

The examiner requests, in response to this Office action, that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE GIROUX whose telephone number is (571)272-9769.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GEORGE GIROUX/Primary Examiner, Art Unit 2125